Citation Nr: 1728298	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  06-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hemorrhagic pancreatitis status post total pancreatectomy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970, to include service in the Republic of Vietnam from April 1969 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Newnan, Georgia.  Jurisdiction of the case lies with the RO in Detroit, Michigan.

In October 2015, the Veteran and his spouse provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hemorrhagic pancreatitis status post total pancreatectomy, as well as entitlement to service connection for type 2 diabetes mellitus.  Unfortunately, the Board finds that another remand is necessary to develop additional evidence before these claims can be adjudicated on the merits.  

The Veteran has asserted that his hemorrhagic pancreatitis status post total pancreatectomy was caused by in-service exposure to herbicides while he was stationed in Vietnam.  He has also asserted that his diabetes developed secondary to his hemorrhagic pancreatitis status post total pancreatectomy.  

A Veteran who, during service, served in the Republic of Vietnam during the Vietnam era, beginning in January 1962 and ending in May 1975, shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).  If a Veteran was exposed to Agent Orange certain enumerated diseases (to include diabetes mellitus, but not including hemorrhagic pancreatitis) will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§3.307(a)(6), 3.309(e).

As noted above, hemorrhagic pancreatitis is not among the enumerated diseases which are presumed to have been incurred in service if a Veteran was exposed to Agent Orange.  When a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In correspondence dated in September 2005, the Veteran's private renal specialist indicated that he could not establish a connection between in-service Agent Orange exposure and the Veteran's hemorrhagic pancreatitis; however, he noted that the etiology of the Veteran's pancreatitis was never determined, with all the common and unusual causes explored, and all of them being negative.  

The Veteran was provided with a VA gallbladder and pancreas conditions examination in December 2014, at which time he was diagnosed as having pancreatitis status post total pancreatectomy.   The VA examiner opined that the Veteran's pancreatitis was not proximately due to or the result of diabetes mellitus, type II.  However, the examiner provided no opinion as to whether the Veteran's hemorrhagic pancreatitis, status post total pancreatectomy, was related to his period of active duty service, to include any incident therein.

The Veteran's spouse, a registered nurse and medical assistant, has emphasized that the Veteran did not have a history of pancreatitis (but rather a single incident of hemorrhagic pancreatitis) and that the Veteran's private renal specialist ruled out all other potential causes of the hemorrhagic pancreatitis, both common and unusual.  As such, she concluded that, "Accepting that Agent Orange exposure harms the pancreas, how can anyone assume that the Pancreatitis and resulting Type 2 Diabetes diagnosis is the result of anything but that chemical exposure?"  

The Veteran has not been provided with a VA examination to determine the likelihood that his hemorrhagic pancreatitis was caused by his period of active duty service or any incident therein, to include presumed in-service exposure to herbicides, taking into consideration the statements from his spouse (a registered nurse and medical assistant) that his pancreatitis and resulting diabetes resulted from in-service herbicide exposure.  The Board finds that the Veteran should be afforded a VA examination in this regard.  

The Veteran was provided with a VA diabetes mellitus examination in January 2006, at which time he was diagnosed as having diabetes mellitus which had its onset in 2000.  However, the examiner concluded that the etiology of the Veteran's diabetes was his pancreatic surgery for severe hemorrhagic pancreatitis in 2000.  

Additionally, in a report of a VA gallbladder and pancreas conditions examination in December 2014, the examiner noted that the Veteran did not have diabetes until he underwent surgical pancreatectomy secondary to pancreatitis, and that private hospital treatment records evidenced a diagnosis of pancreatitis in April 2000 resulting in the removal of the pancreas with subsequent development of diabetes mellitus.  The examiner elaborated that VA medical records substantiated the fact that diabetes is secondary to the pancreatectomy as the pancreas produces insulin, and that there was no medical nexus substantiating that diabetes resulted in pancreatitis with subsequent pancreatectomy.  

As such, although diabetes mellitus is among the enumerated disabilities presumed to have been incurred in service in the event of herbicide exposure, service connection for diabetes was not granted because the Veteran's hemorrhagic pancreatitis was determined to be an intervening cause for the condition.  

In view of the foregoing, the Board finds that the issues on appeal should be remanded for another VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate VA examination to determine whether his diagnosed hemorrhagic pancreatitis and/or diabetes mellitus are related to his military service or any incident therein, to include presumed exposure to herbicide agents in Vietnam.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not that diagnosed hemorrhagic pancreatitis and/or diabetes mellitus are etiologically related to his military service, to include presumed exposure to herbicide agents in Vietnam.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After completing the above requested action, and any other development indicated by any response received as a consequence of the action taken above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

